Exhibit 10.2

Executive Officer RSU Award

 

PENTAIR LTD. 2012 STOCK AND INCENTIVE PLAN

GRANT AGREEMENT

RESTRICTED STOCK UNITS

[Name of Grantee]:

The Compensation Committee has awarded you the following grant under the Pentair
Ltd. 2012 Stock and Incentive Plan (the “Plan”).

Grant Information

Number of Restricted Stock Units Granted: ______________

Vesting Schedule: The units vest over the following schedule:

___ of the units on the ___ anniversary of the Date of Grant

___ of the units on the ___ anniversary of the Date of Grant

___ of the units on the ___ anniversary of the Date of Grant

This grant also includes Dividend Equivalent Units, which are described below.

Specific terms of this grant not specified above, such as the Date of Grant and
any performance thresholds for vesting, are set forth in the cover letter that
accompanies this grant agreement.

Terms and Conditions of this Grant

 

  •   The Restricted Stock Units become “vested” on the vesting dates noted
above, provided any required performance goals have been satisfied. The Shares
underlying the Restricted Stock Units will be issued upon vesting. In the event
the vesting date falls on a weekend day or holiday, the Restricted Stock Units
will vest and Shares will be issued on the next trading day.

 

  •   You may defer these Restricted Stock Units under the employer’s
non-qualified deferred compensation plan. If you make a deferral election, then
the Restricted Stock Units subject to that election will not be paid upon
vesting, but will instead be paid pursuant to the terms of the non-qualified
deferred compensation plan.

 

  •   Each Restricted Stock Unit includes one Dividend Equivalent Unit. A
Dividend Equivalent Unit entitles you to a cash payment equal to the cash
dividends declared on a Share of stock during the vesting period. Payment of the
Dividend Equivalent Units will be made to you in cash as soon as practicable
after the dividend payment date. Dividend Equivalent Units are not eligible for
dividend reinvestment.



--------------------------------------------------------------------------------

  •   If your employment with the Company terminates (voluntarily or
involuntarily) before your Restricted Stock Units are 100% vested, then all
nonvested Restricted Stock Units will be forfeited. Exceptions to this rule are
made for certain types of terminations, including termination due to death,
Disability, Retirement or a Covered Termination, in accordance with the terms of
the Plan.

 

  •   If the Restricted Stock Units vest upon termination of employment, then
the Shares underlying the Restricted Stock Units that vest will be issued
promptly after your termination. If, however, you are a “specified employee”
within the meaning of Code Section 409A at the time of your termination and if
the Restricted Stock Units vest due to your Retirement, termination as a result
of Disability or Covered Termination, then the issuance of the Shares for those
vested Restricted Stock Units will be delayed for six months following your
termination to the extent needed to comply with Code Section 409A.

 

  •   The Restricted Stock Units will also vest upon a Change of Control
provided you are still employed with the Company immediately prior to the Change
of Control. The term “Change of Control” as applied to your Restricted Stock
Units is modified to comply with Code Section 409A.

 

  •   You cannot vote Restricted Stock Units.

 

  •   You may not sell, assign, transfer, pledge as collateral or otherwise
dispose of your Restricted Stock Units at any time during the vesting period.

Taxation of Award

 

  •   The Fair Market Value of the Shares that are issued upon vesting of the
Restricted Stock Units and the cash paid in respect of Dividend Equivalent Units
generally will be considered taxable compensation, and may be subject to
withholding taxes.

 

  •   If you are Retirement eligible while this award is in effect, or if you
are eligible to retain this award on a termination that is not an involuntary
termination within the meaning of Code Section 409A, then the value of your
Restricted Stock Units that would be vested if you actually retired or
terminated will be subject to Federal Insurance Contributions Act (“FICA”) taxes
even if the award is not yet paid. Normally, such FICA taxes will be withheld at
the end of the calendar year. A similar rule applies upon termination due to
Disability if the issuance of the Shares is subject to the 6-month delay under
Code Section 409A.

 

  •   Please refer to the Frequently Asked Questions (FAQs) for Restricted Stock
Units for information about the methods of payment of your tax withholding
obligations.

 

2



--------------------------------------------------------------------------------

General

 

  •   The grant of this Plan award to you does not limit in any way the right of
the Company to terminate your employment at any time for any reason, nor does it
guarantee you will receive Plan awards in subsequent years.

 

  •   The vesting of this award may be suspended or delayed as a result of a
leave of absence.

 

  •   In addition to the terms and conditions contained in this grant agreement,
this award is subject to the provisions of the Plan document and Prospectus as
well as applicable rules and regulations issued under local tax and securities
laws and New York Stock Exchange rules. Capitalized terms used in this grant
agreement have the meanings given in the Plan.

 

  •   If the Compensation Committee of the Pentair Ltd. Board of Directors (the
“Committee”) determines that recoupment of incentive compensation paid to you
pursuant to this grant agreement is required under any law or any recoupment
policy of the Company, then your Restricted Stock Units will terminate
immediately on the date of such determination to the extent required by such law
or recoupment policy and the Committee may recoup any such incentive
compensation in accordance with such recoupment policy or as required by law.
The Company shall have the right to offset against any other amounts due from
the Company to you the amount owed by you hereunder.

 

  •   The Committee may amend or modify the Plan at any time but generally such
changes will apply to future Plan awards. The Committee may also amend or modify
this award, but most changes will require your consent.

 

  •   As a condition to the grant of this award, you agree (with such agreement
being binding upon your legal representatives, guardians, legatees or
beneficiaries) that this agreement will be interpreted by the Committee and that
any interpretation by the Committee of the terms of this agreement or the Plan,
and any determination made by the Committee under this agreement or the Plan,
will be final, binding and conclusive.

 

  •   If you are an officer or other employee of the Company, you agree that, as
a key employee of the Company, you may have access to customer lists, trade
secrets and other confidential information of the Company. During your
employment or at any time after your employment ends, you agree not to disclose
or make available to any person or firm confidential information of the Company,
unless such disclosure is required by law. Any actual or threatened violation of
your duty not to divulge confidential information will entitle the Company to
legal and equitable remedies, including preliminary and permanent injunctive
relief and attorney’s fees.

 

  •   For purposes of this agreement, the word “Company” means Pentair Ltd. or
any of its subsidiaries or any of their business units.

 

3